      Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 1 of 13Electronically Submitted
                                                                                          9/7/2021 8:19 AM
                                                                                       Hidalgo County Clerk
                                                                              Accepted by: Daniela Blanco


                               CAUSE NO. CL-21-0942-B

RENREYDER, LLC, FEDERICO R.                 §          IN THE COUNTY COURT
SANDOVAL AND ARMANDINA L.                   §
SANDOVAL,                                   §
Plaintiffs,                                 §
                                            §          AT LAW NO. 2
VS.                                         §
                                            §
STEARNS BANK, N.A.,                         §
Defendants.                                 §          HIDALGO COUNTY, TEXAS


                 PLAINTIFFS’ FIRST AMENDED ORIGINAL PETITION
                   AND APPLICATION FOR INJUNCTIVE RELIEF


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiffs, RENREYDER, LLC, FEDERICO R. SANDOVAL AND
ARMANDINA L. SANDOVAL, and files this their First Amended Original Petition and
Application for Injunctive Relief complaining of Defendant STEARNS BANK, N.A., and
for good cause shows unto the court as follows:

                            I. DISCOVERY-CONTROL PLAN

      1.    Plaintiffs intend to conduct discovery under Level 3 of Texas Rule of Civil
Procedure 190.3. Plaintiffs affirmatively plead that they are seeking injunctive relief.

                                      II. PARTIES

      2.     Plaintiff RENREYDER, LLC, is a limited liability company authorized to do
business in Texas with its principal place of business located in Hidalgo County, Texas.

       3.     Plaintiffs FEDERICO R. SANDOVAL AND ARMANDINA L. SANDOVAL
are individuals who reside in Hidalgo County, Texas.

      4.    Defendant, STEARNS BANK, N.A. has entered an appearance in this
cause and no service is necessary at this time.

                              III. JURISDICTION & VENUE

       5.    This Court has jurisdiction over the lawsuit and venue is proper in this
court because this occurrences giving rise to this lawsuit occurred in Hidalgo County,
Texas. Plaintiffs seek damages within the jurisdictional limits of this court.




                       Exhibit B
    Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 2 of 13Electronically Submitted
                                                                                          9/7/2021 8:19 AM
                                                                                       Hidalgo County Clerk
                                                                              Accepted by: Daniela Blanco


                                         IV. FACTS

       6.     Plaintiffs FEDERICO R. SANDOVAL AND ARMANDINA L. SANDOVAL
are the record title owners of following properties located in Hidalgo County, Texas.

      Property 1:

       The property is located 904 N. Flag St, Phar, Hidalgo County, Texas 78577;
 more specifically described as:

      That 1.16 acre tract of land out of Lots 2 and 3, Block D, KELLY-PHARR
      SUBDIVISION, Hidalgo County, Texas being all that part of the right-of-way
      of Lateral “F” lying East of the of the road in the West Three Hundred
      Twenty feet (320’) of Block “D” as per map or plat thereof recorded in
      Volume 3, Page 133-134, Deed Records, Hidalgo County, Texas, and said
      tract being more particularly described by metes and bounds as follows:

      BEGINNING at a point South 8 degrees 25 minutes West 272.4 feet and
      South 42 degrees 05 minutes East 25.9 feet from the Northwest corner of
      said Lot D;

      THENCE, South 42 degrees 05 minutes, West 288.9 feet;

      THENCE, South 8 degrees 25 minutes, West 168.4 feet;

      THENCE, North 42 degrees 05 minutes, West 388.9 feet;

      THENCE, North 8 degrees 25 minutes, East 168.4 feet to the PLACE OF
      BEGINNING, containing 1.16 acres, more or less

      reference to which is hereby made for all purposes (hereinafter referred to as the
“Property 1”).

      Property 2:

       The property is located at 910 N. Flag St, Phar, Hidalgo County, Texas 78577;
 more specifically described as:

      LOTS 1 and 2, BLOCK 1 OF   ORANGE HEIGHTS SUBDIVISION, AN
      ADDITION TO THE CITY OF PHARR, HIDALGO COUNTY, TEXAS,
      ACCORDING TO THE MAP OR PLAT THEREOF APPEARING OF RECORD
      IN VOLUME 8, PAGE 52, OF THE MAP RECORDS OF HIDLAGO COUNTY,
      TEXAS.

      reference to which is hereby made for all purposes (hereinafter referred to as the
“Property 2”).

      7.     On March 31, 2016, Plaintiffs entered into a Small Business
    Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 3 of 13Electronically Submitted
                                                                                            9/7/2021 8:19 AM
                                                                                         Hidalgo County Clerk
                                                                                Accepted by: Daniela Blanco


Administration (“SBA”) backed loan with the Defendant. Plaintiffs individually pleased
Properties 1 and 2 as security for the SBA loan with Defendant. The loan and the
property was used for a commercial venture on the property. Sometime in 2018,
RenReyder, LLC’s employee began to steal and embezzle large sums of monies from
the company. Criminal charges have been filed and the employee is currently facing
grand jury indictment in Hidalgo County, Texas. Plaintiffs filed this suit that previously
stopped a March 2021 foreclosure. On March 26, 2021, the parties entered a
forbearance agreement. Plaintiffs have attempted to perform under the terms of the
forbearance agreement, however Defendant has not allowed Plaintiffs to perform.

      8.    Suddenly and without prior notice, Plaintiffs received notice from
Defendant that their properties would be sold at a foreclosure sale on Tuesday,
September 7, 2021.

                             V. Suit for Declaratory Relief

       9.     All of the paragraphs set out above are incorporated herein by reference.

      10.   Plaintiffs seek a declaratory judgment that Defendant has breached the
 forbearance agreement it entered into with the Plaintiffs.

      11.    Attorney Fees. Plaintiffs are entitled to recover reasonable and necessary
 attorney fees that are equitable and just under the Texas Civil Practice & Remedies
 Code because this is a suit for declaratory relief.

                                VI. BREACH OF CONTRACT

       12.    All of the paragraphs set out above are incorporated by reference.

       13.   Plaintiffs performed all the obligations imposed on them by the
forbearance agreement entered into between the parties. However, Defendant failed
to perform pursuant to the terms of the agreement.

       14.    Defendant’s failure to perform under the terms of the agreement and
subsequent actions constitute a material breach, and the Defendant is liable to Plaintiffs
for actual damages proximately caused by such breach.

       15.   Attorney Fees. Plaintiffs entitled to recover reasonable and necessary
attorney fees that are equitable and just under the Texas Civil Practice & Remedies
Code because this is a suit for breach of contract.

             VII. APPLICATION FOR TEMPORARY RESTRAINING ORDER

       16.    All of the paragraphs set out above are incorporated herein by reference.

       17.    Plaintiffs have a legal and equitable interest in the real properties made
    Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 4 of 13Electronically Submitted
                                                                                                  9/7/2021 8:19 AM
                                                                                               Hidalgo County Clerk
                                                                                      Accepted by: Daniela Blanco


the basis of this suit. Plaintiffs are the record title holders of such Properties.

      18.      The real estate and improvements are unique, and no amount of money
 could compensate Plaintiffs for the loss of property. Plaintiffs believe that they stand
 to lose his Real Property due to the Defendant’s bad acts as described herein.
 Plaintiffs will be irreparably harmed unless the Court intervenes to enjoin the sale
 because the loss of the unique real estate would leave the Plaintiffs without their
 property and would be wrongful in that Defendant has by their course and pattern of
 conduct waived the right to insist upon timely payments and have waived the right to
 accelerate based upon late payments.

     19.    This Amended Petition and Application for Injunctive relief is supported by
 Federico R. Sandoval’s verification.

       20.    Plaintiffs seek to restrain the Defendant from (1) conducting a substitute
trustee’s sale or foreclosure sale on the Plaintiffs’ properties and (2) taking any further
action to conduct a substitute trustee’s sale or foreclosure sale on Plaintiffs’ property.

      21.      If Plaintiffs’ application is not granted, harm is imminent because Plaintiffs’
property will be sold at a foreclosure sale on September 7, 2021.

       22.    The harm that will result if the temporary restraining order is not issued is
irreparable because Plaintiffs will lose their real properties.

       23.    Plaintiffs have no adequate remedy at law because damages are
incalculable.

       24.    Plaintiffs are willing to post bond.

       25.   There is not enough time to serve notice on Defendant and to hold a
hearing on this application given that the foreclosure sale is scheduled to occur on
September 7, 2021. As a result, Plaintiffs request that the restraining order be granted
ex parte.

                    VIII. REQUEST FOR TEMPORARY INJUNCTION

       26.   Plaintiffs ask the Court to set their application for temporary injunction for
a hearing and, after the hearing, issue a temporary injunction against Defendant.

      27.   Plaintiffs have joined all indispensable parties under Texas Rule of Civil
Procedure 39.



                     IX. REQUEST FOR PERMANENT INJUNCTION

         28.   Plaintiffs ask the Court to set his request for a permanent injunction for a
full trial on the merits and, after the trial, issue a permanent injunction against
   Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 5 of 13Electronically Submitted
                                                                                          9/7/2021 8:19 AM
                                                                                       Hidalgo County Clerk
                                                                              Accepted by: Daniela Blanco


Defendant.

                                    X. PRAYER

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs requests that:

      1. A temporary restraining order be issued without notice to the Defendant,
         restraining Defendant, their attorneys, trustees, substitute trustees, agents
         servants, representatives, assignees, substitutes, and employees from:

         a. conducting as substitute trustee sale or foreclosure sale on the Plaintiffs’
            properties; and

         b. taking any further action to conduct a substitute trustee’s sale or
            foreclosure sale on Plaintiffs’ properties.

      2. Defendant be cited to appear and show cause and that on such hearing, a
         temporary injunction be issued enjoining Defendant, their attorneys, trustees,
         substitute trustees, agents servants, representatives, assignees, substitutes,
         and employees from:

         a. conducting as substitute trustee sale or foreclosure sale on the Plaintiffs’
            properties; and

         b. taking any further action to conduct a substitute trustee’s sale or
            foreclosure sale on Plaintiffs’ properties.

      3. A permanent injunction be ordered on final trial of this cause, enjoining
         Defendant, their attorneys, trustees, substitute trustees, agents servants,
         representatives, assignees, substitutes, and employees from:

         a. conducting as substitute trustee sale or foreclosure sale on the Plaintiffs’
            properties;

         b. taking any further action to conduct a substitute trustee’s sale or
            foreclosure sale on Plaintiffs’ properties.

      4. The court render a declaratory judgment under the Texas Declaratory
         Judgments Act that Defendant has waived its right to accelerate the debt
         because of untimely payments based upon the prior pattern and course of
         conduct between the parties of allowing late payments and/or renewals.

      5. Plaintiffs be awarded their reasonable attorney’s fees under the Texas
         Declaratory Judgments Act, with a contingent award in the event of appeal.

      6. Plaintiffs be awarded damages for the Defendant’s breach of contract as
         allowed by law.
    Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 6 of 13Electronically Submitted
                                                                                            9/7/2021 8:19 AM
                                                                                         Hidalgo County Clerk
                                                                                Accepted by: Daniela Blanco


      7. Plaintiffs be awarded costs of court and post-judgment interest at the rate
         allowed by law on judgment.

      8. Such other and further relief, at law or in equity, as to which Plaintiffs may be
         justly entitled.

                                         Respectfully submitted

                                         LAW OFFICE OF DENNIS RAMIREZ, PLLC
                                         111 N. 17Th St., Suite D
                                         Donna, Texas 78537
                                         Telephone: (956) 461-2890
                                         Telecopier: (956) 287-3245
                                         E-Mail: dramirezlaw@gmail.com

                                         By: /s/ Dennis Ramirez______________
                                         DENNIS RAMIREZ
                                         State Bar No.: 24037327
                                         ATTORNEY FOR PLAINTIFFS




                                  Certificate of Service

        I hereby certify that a true and correct copy of the forgoing has been served on
all counsel and/or parties of record as allowed by the Texas Rules of Civil Procedure on
this the 7th day of September 2021.

VIA EMAIL: rzuniga@atlashall.com
Rick Zuniga
Counsel for Defendants

                                                     /s/ Dennis Ramirez
                                                DENNIS RAMIREZ
        Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 7 of 13

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Dennis Ramirez on behalf of DENNIS RAMIREZ
Bar No. 24037327
dramirezlaw@gmail.com
Envelope ID: 56986344
Status as of 9/7/2021 8:54 AM CST

Associated Case Party: RenReyder, LLC

Name                BarNumber    Email                      TimestampSubmitted      Status

DENNIS RAMIREZ                   dramirezlaw@gmail.com 9/7/2021 8:19:46 AM          SENT



Associated Case Party: Stearns Bank, NA

Name                 BarNumber    Email                       TimestampSubmitted Status

Joshua A.Cummings                 jcummings@atlashall.com 9/7/2021 8:19:46 AM         SENT

Susan Sullivan                    ssullivan@atlashall.com     9/7/2021 8:19:46 AM     SENT

Rick A.Zuniga                     rzuniga@atlashall.com       9/7/2021 8:19:46 AM     SENT



Case Contacts

Name                BarNumber    Email                      TimestampSubmitted      Status

DENNIS RAMIREZ                   dramirezlaw@gmail.com      9/7/2021 8:19:46 AM     SENT

Nikki Pugmire                    nmowbray@atlashall.com 9/7/2021 8:19:46 AM         SENT

Cindy Fonseca                    cfonseca@atlashall.com     9/7/2021 8:19:46 AM     SENT
      Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 8 of 13Electronically Submitted
                                                                                             9/7/2021 8:19 AM
                                                                                          Hidalgo County Clerk
                                                                                 Accepted by: Daniela Blanco


                               CAUSE NO. CL-21-0942-B

RENREYDER, LLC, FEDERICO R.                  §           IN THE COUNTY COURT
SANDOVAL AND ARMANDINA L.                    §
SANDOVAL,                                    §
Plaintiffs,                                  §
                                             §           AT LAW NO. 2
VS.                                          §
                                             §
STEARNS BANK, N.A.,                          §
Defendants.                                  §           HIDALGO COUNTY, TEXAS


                         TEMPORARY RESTRAINING ORDER



        On September 7, 2021, the Application for Issuance of a Temporary Restraining

Order made by Plaintiffs, RENREYDER, LLC, FEDERICO R. SANDOVAL AND

ARMANDINA L. SANDOVAL was considered by this Honorable Court.

        Plaintiffs in this cause, have filed Plaintiffs’ First Amended Original Petition and

Application for Injunctive Relief, and, in connection therewith, have presented a request

for a temporary injunction, as set forth in their petition. It clearly appears from the facts

set forth in the Petition that unless STEARNS BANK, N.A., Defendant, its attorneys,

trustees, substitute trustees, agents, servants, assignees, employees, officers, directors

and representatives are immediately restrained from directly or indirectly:

        1.     conducting a substitute trustee sale or foreclosure sale on the following

               real estate properties and improvements with a legal description of

               Property 1:
               That 1.16 acre tract of land out of Lots 2 and 3, Block D, KELLY-
               PHARR SUBDIVISION, Hidalgo County, Texas being all that part of
               the right-of-way of Lateral “F” lying East of the of the road in the
               West Three Hundred Twenty feet (320’) of Block “D” as per map or
               plat thereof recorded in Volume 3, Page 133-134, Deed Records,
               Hidalgo County, Texas, and said tract being more particularly
Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 9 of 13Electronically Submitted
                                                                                     9/7/2021 8:19 AM
                                                                                  Hidalgo County Clerk
                                                                         Accepted by: Daniela Blanco


         described by metes and bounds as follows:
         BEGINNING at a point South 8 degrees 25 minutes West 272.4 feet
         and South 42 degrees 05 minutes East 25.9 feet from the Northwest
         corner of said Lot D;

         THENCE, South 42 degrees 05 minutes, West 288.9 feet;

         THENCE, South 8 degrees 25 minutes, West 168.4 feet;

         THENCE, North 42 degrees 05 minutes, West 388.9 feet;

         THENCE, North 8 degrees 25 minutes, East 168.4 feet to the PLACE
         OF BEGINNING, containing 1.16 acres, more or less

         Property 2:
         LOTS 1 and 2, BLOCK 1 OF    ORANGE HEIGHTS SUBDIVISION,
         AN ADDITION TO THE CITY OF PHARR, HIDALGO COUNTY, TEXAS,
         ACCORDING TO THE MAP OR PLAT THEREOF APPEARING OF
         RECORD IN VOLUME 8, PAGE 52, OF THE MAP RECORDS OF
         HIDLAGO COUNTY, TEXAS.


  2.     taking any further action – including posting or re-posting the properties

         with the Hidalgo County Clerk for a trustee’s sale, foreclosure sale, or

         substitute trustee’s sale – to conduct a substitute trustee’s sale or

         foreclosure sale on real estate properties and improvements with a legal

         description of

         Property 1:
         That 1.16 acre tract of land out of Lots 2 and 3, Block D, KELLY-
         PHARR SUBDIVISION, Hidalgo County, Texas being all that part of
         the right-of-way of Lateral “F” lying East of the of the road in the
         West Three Hundred Twenty feet (320’) of Block “D” as per map or
         plat thereof recorded in Volume 3, Page 133-134, Deed Records,
         Hidalgo County, Texas, and said tract being more particularly
         described by metes and bounds as follows:
         BEGINNING at a point South 8 degrees 25 minutes West 272.4 feet
         and South 42 degrees 05 minutes East 25.9 feet from the Northwest
         corner of said Lot D;

         THENCE, South 42 degrees 05 minutes, West 288.9 feet;

         THENCE, South 8 degrees 25 minutes, West 168.4 feet;
    Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 10 of 13Electronically Submitted
                                                                                               9/7/2021 8:19 AM
                                                                                            Hidalgo County Clerk
                                                                                   Accepted by: Daniela Blanco


               THENCE, North 42 degrees 05 minutes, West 388.9 feet;

               THENCE, North 8 degrees 25 minutes, East 168.4 feet to the PLACE
               OF BEGINNING, containing 1.16 acres, more or less

               Property 2:
               LOTS 1 and 2, BLOCK 1 OF    ORANGE HEIGHTS SUBDIVISION,
               AN ADDITION TO THE CITY OF PHARR, HIDALGO COUNTY, TEXAS,
               ACCORDING TO THE MAP OR PLAT THEREOF APPEARING OF
               RECORD IN VOLUME 8, PAGE 52, OF THE MAP RECORDS OF
               HIDLAGO COUNTY, TEXAS.

        Plaintiffs will suffer and continue to suffer irreparable injury before notice can be

given and a hearing is had on Plaintiffs’ Motion for a Temporary Injunction, and if the

commission of these acts is not restrained immediately, Plaintiffs will suffer irreparable

injury in that Plaintiffs will have been wrongfully deprived of their real property.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that STEARNS

BANK, N.A., Defendant, its attorneys, trustees, substitute trustees, agents, servants,

assignees, employees, officers, directors and representatives are immediately restrained

from directly or indirectly:

       1.      conducting a substitute trustee sale or foreclosure sale on real estate

               properties and improvements with a legal description of

               Property 1:
               That 1.16 acre tract of land out of Lots 2 and 3, Block D, KELLY-
               PHARR SUBDIVISION, Hidalgo County, Texas being all that part of
               the right-of-way of Lateral “F” lying East of the of the road in the
               West Three Hundred Twenty feet (320’) of Block “D” as per map or
               plat thereof recorded in Volume 3, Page 133-134, Deed Records,
               Hidalgo County, Texas, and said tract being more particularly
               described by metes and bounds as follows:
               BEGINNING at a point South 8 degrees 25 minutes West 272.4 feet
               and South 42 degrees 05 minutes East 25.9 feet from the Northwest
               corner of said Lot D;

               THENCE, South 42 degrees 05 minutes, West 288.9 feet;

               THENCE, South 8 degrees 25 minutes, West 168.4 feet;
Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 11 of 13Electronically Submitted
                                                                                        9/7/2021 8:19 AM
                                                                                     Hidalgo County Clerk
                                                                            Accepted by: Daniela Blanco


         THENCE, North 42 degrees 05 minutes, West 388.9 feet;

         THENCE, North 8 degrees 25 minutes, East 168.4 feet to the PLACE
         OF BEGINNING, containing 1.16 acres, more or less

         Property 2:
         LOTS 1 and 2, BLOCK 1 OF    ORANGE HEIGHTS SUBDIVISION,
         AN ADDITION TO THE CITY OF PHARR, HIDALGO COUNTY, TEXAS,
         ACCORDING TO THE MAP OR PLAT THEREOF APPEARING OF
         RECORD IN VOLUME 8, PAGE 52, OF THE MAP RECORDS OF
         HIDLAGO COUNTY, TEXAS.

   2.    taking any further action – including posting or re-posting the property with

         the Hidalgo County Clerk for a trustee’s sale, foreclosure sale, or

         substitute trustee’s sale – to conduct a substitute trustee’s sale or

         foreclosure sale on real estate properties and improvements with a legal

         description of

         Property 1:
         That 1.16 acre tract of land out of Lots 2 and 3, Block D, KELLY-
         PHARR SUBDIVISION, Hidalgo County, Texas being all that part of
         the right-of-way of Lateral “F” lying East of the of the road in the
         West Three Hundred Twenty feet (320’) of Block “D” as per map or
         plat thereof recorded in Volume 3, Page 133-134, Deed Records,
         Hidalgo County, Texas, and said tract being more particularly
         described by metes and bounds as follows:
         BEGINNING at a point South 8 degrees 25 minutes West 272.4 feet
         and South 42 degrees 05 minutes East 25.9 feet from the Northwest
         corner of said Lot D;

         THENCE, South 42 degrees 05 minutes, West 288.9 feet;

         THENCE, South 8 degrees 25 minutes, West 168.4 feet;

         THENCE, North 42 degrees 05 minutes, West 388.9 feet;

         THENCE, North 8 degrees 25 minutes, East 168.4 feet to the PLACE
         OF BEGINNING, containing 1.16 acres, more or less

         Property 2:
         LOTS 1 and 2, BLOCK 1 OF    ORANGE HEIGHTS SUBDIVISION,
         AN ADDITION TO THE CITY OF PHARR, HIDALGO COUNTY, TEXAS,
         ACCORDING TO THE MAP OR PLAT THEREOF APPEARING OF
   Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 12 of 13Electronically Submitted
                                                                                             9/7/2021 8:19 AM
                                                                                          Hidalgo County Clerk
                                                                                 Accepted by: Daniela Blanco


              RECORD IN VOLUME 8, PAGE 52, OF THE MAP RECORDS OF
              HIDLAGO COUNTY, TEXAS.

from the date of entry of this Order until and to the 14th day after entry or until further

order of this Court.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Petition of

Plaintiffs, RENREYDER, LLC, FEDERICO R. SANDOVAL AND ARMANDINA L.

SANDOVAL for temporary injunction be heard on the ___ day of September, 2021, at

______ p.m. in the courtroom of the County Court at Law No. 2, Hidalgo County

Courthouse, Edinburg, Hidalgo County, Texas. STEARNS BANK, N.A. is commanded

to appear at the time and show cause, if any exists, why temporary injunctions should not

be issued against it as prayed for by Plaintiffs.

       The Clerk of the above-entitled Court shall, forthwith, issue a temporary restraining

order in conformity with the law and the terms of this order.

       This Order shall not be effective unless and until Plaintiff executes and files with

the Clerk a bond, in conformity with the law, in the amount of $500.00. It is further ordered

by this court that the prior bond in the amount of $500.00 filed on March 1, 2021, by

Plaintiffs for the expired temporary restraining order shall serve as bond on this temporary

restraining order and the clerk shall issue this Temporary Restraining Order instanter.

           SIGNED and ENTERED on this the ______ day of September 2021.


                                           _______________________________
                                           JUDGE PRESIDING




 xc:
 Dennis Ramirez, dramirezlaw@gmail.com
 Rick Zuniga, rzuniga@atlashall.com
       Case 7:21-cv-00333 Document 1-3 Filed on 09/07/21 in TXSD Page 13 of 13

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Dennis Ramirez on behalf of DENNIS RAMIREZ
Bar No. 24037327
dramirezlaw@gmail.com
Envelope ID: 56986344
Status as of 9/7/2021 8:54 AM CST

Associated Case Party: Stearns Bank, NA

Name                 BarNumber    Email                       TimestampSubmitted Status

Joshua A.Cummings                 jcummings@atlashall.com 9/7/2021 8:19:46 AM         SENT

Susan Sullivan                    ssullivan@atlashall.com     9/7/2021 8:19:46 AM     SENT

Rick A.Zuniga                     rzuniga@atlashall.com       9/7/2021 8:19:46 AM     SENT



Case Contacts

Name                BarNumber    Email                      TimestampSubmitted      Status

DENNIS RAMIREZ                   dramirezlaw@gmail.com      9/7/2021 8:19:46 AM     SENT

Nikki Pugmire                    nmowbray@atlashall.com 9/7/2021 8:19:46 AM         SENT

Cindy Fonseca                    cfonseca@atlashall.com     9/7/2021 8:19:46 AM     SENT



Associated Case Party: RenReyder, LLC

Name                BarNumber    Email                      TimestampSubmitted      Status

DENNIS RAMIREZ                   dramirezlaw@gmail.com 9/7/2021 8:19:46 AM          SENT
